Title: Boissy d’Anglas to Thomas Jefferson, 6 April 1819
From: Boissy d’Anglas, François Antoine, comte de
To: Jefferson, Thomas


          
            Monsieur
            paris ce 6 avril 1819
          
          un des souvenirs les plus flatteurs de ma vie, est celui qui me rapelle l’avantage que j’ai eu de vous voir plusieurs fois en France, dans les annèes 1786,  1787, et 1789 soit a paris ches m. de malesherbes et ches madme de Rosanbo sa fille, soit a versailles ches made la comtesse de Tessé: En admirant votre noble et genereuse conduite, et les beaux actes de votre glorieuse administration, il m’a èté doux de me rapeller vos traits et de me raprocher ainsi en quelque sorte d’un homme, dont il faut chercher le modele dans les beaux tems des republiques anciennes. je n’ose me flatter monsieur que mon nom soit parvenu jusques a vous, ou que ma memoire vous soit restée, aussi n’est ce pas de moi que je viens vous entretenir, c’est de m. de malesherbes que vous avès connu  dont vous avés aprecie la belle ame et le grand caractere, et qui a èté notre jepherson. j’ai publié il y a peu de tems un Essai sur sa vie et sur ses ecrits, et j’ai pensè que malgré le peu de talens de l’auteur vous ne le liriés pas sans interet.  permettès moi donc monsieur de vous offrir un exemplaire de mon ouvrage. je serai heureux si l’un des plus grands citoyens du monde  daigne accueillir avec bonté, ce que jai ecrit sur un autre grand citoyen, l’honneur comme lui de nos tems modernes, et trouver dans l’hommage que je prends la liberté de lui presenter une preuve  du plus proffond respect et de la plus haute veneration.
          En vous ecrivant monsieur, en vous parlant de m. de malesherbes, je ne puis trop me rejouir de la difference qui j’ai trouvée, non pas dans vos vertus, mais dans vos destinees, vous avès merité la gloire de m. de malesherbes et vous n’avès pas eprouvè ses malheurs, vous avés servi votre patrie de la maniere la plus eclatante, et vous l’avès trouvèe reconnaissante et juste. ce il ne peut pas y avoir parmi les hommes de bonheur plus veritable et plus grand, permettès moi de vous en féliciter, et de vous offrir les voeux que je fais pour que vous jouissiés longtems de la felicité qui vous est due
          
            Le Comte Boissy d’Anglaspair de France
          
         
          Editors’ Translation
          
            
              Sir
              Paris 6 April 1819
            
            One of my most pleasing memories reminds me how lucky I was to see you several times in France in 1786, 1787, and 1789, in Paris, at the homes of Mr. de Malesherbes and his daughter Madame de Rosanbo, and at Versailles at the residence of the comtesse de Tessé. Every time I have admired your noble and generous conduct and the great acts of your glorious administration, it has been pleasant for me to recall your distinguishing qualities and thereby get closer to a man whose model may only be found in the good old days of the ancient republics. I dare not flatter myself, Sir, that my name has reached you or that you will remember me. I want to talk to you, therefore, not of myself but of Mr. de Malesherbes, whom you have known, whose beautiful spirit and great character you appreciated, and who was our Jefferson. I recently published an Essai sur la vie, les écrits et les opinions de M. de Malesherbes, and I thought that, despite the author’s limited abilities, you would not read it without interest. Thus, permit me, Sir, to offer you a copy of my work. I will be happy if one of the greatest citizens of the world deigns to look favorably on what I have written about another great citizen, who is honored, like him, by our modern times, and to find, in the tribute I take the liberty of presenting to him, a proof of the most profound respect and the highest veneration.
            In writing to you, Sir, and speaking about Mr. de Malesherbes, I cannot rejoice too much in the difference I have found, not in your virtues, but in your destinies. You have deserved the glory given to Mr. de Malesherbes without suffering his misfortunes. You have served your country in the most brilliant manner and found it to be grateful and just. A man can have no more genuine or greater happiness. Allow me to congratulate you for this and offer you my wishes for a long and well-deserved happiness
            
              Le Comte Boissy d’Anglaspeer of France
            
          
        